Exhibit 10.2

ASSIGNMENT OF SALES CONTRACT

FOR VALUE RECEIVED, the undersigned, LENNAR MULTIFAMILY COMMUNITIES, LLC, a
Delaware limited liability company, formerly named Lennar Multifamily Investors,
LLC hereby transfers and assigns unto GGT LMI CITY WALK GA, LLC, a Delaware
limited liability company, all of the undersigned’s right, title and interest in
and to that certain Sales Contract having an Effective Date of January 10, 2013
between Roswell Commons Group, L.P., as Seller, and the undersigned, as
Purchaser, which Sales Contract was also executed by Fidelity National Title
Group for the purpose therein expressed, as same may have been amended through
the date hereof (the “Contract”) which Contract was entered into with respect to
the sale and purchase of the approximately 10.680 acres on Norcross Street and
Frazier Street in Roswell, Fulton County, Georgia.

IN WITNESS WHEREOF, the undersigned has caused this Assignment of Sales Contract
to be duly executed, sealed and delivered this 15th day of November, 2013.

 

LENNAR MULTIFAMILY COMMUNITIES,

LLC, a Delaware limited liability company,

formerly named Lennar Multifamily Investors,

LLC

  By:  

  /S/ Christopher Cassidy

   

Christopher Cassidy

Vice President

 

The assignment contained herein is hereby acknowledged and accepted by GGT LMI
CITY WALK GA, LLC, a Delaware limited liability company, as of the date first
above written.

 

GGT LMI CITY WALK GA, LLC, a Delaware limited

liability company

By:  

LMI City Walk Investor, LLC, a Delaware

limited liability company, its Operating Member

  By:  

Lennar Multifamily Communities, LLC, a

Delaware limited liability company, its sole

member

    By:  

  /S/ Christopher Cassidy

  (SEAL)       Christopher Cassidy,         Vice President  